[Cite as State v. Sydnor, 2021-Ohio-2596.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT



 State of Ohio,                                     :

                  Plaintiff-Appellee,               :
                                                                    No. 20AP-224
 v.                                                 :           (C.P.C. No. 19CR-746)

 Sir Robert D. Martin Sydnor,                       :          (REGULAR CALENDAR)

                  Defendant-Appellant.              :



                                             D E C I S I O N

                                       Rendered on July 29, 2021


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Sarah V. Edwards, for appellee.

                 On brief: Yavitch & Palmer, Co. L.P.A., and Jeffery A.
                 Linn, II, for appellant.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Defendant-appellant, Sir Robert D. Martin Sydnor, appeals from the
judgment of the Franklin County Court of Common Pleas denying his motion to withdraw
his guilty plea. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On November 24, 2018, Taunt Denny ("Mr. Denny" or "Denny"), the victim,
was waiting in his car when he was approached on the passenger side of the vehicle by
appellant's co-defendant, George Latham ("Latham"). After a few minutes, appellant
approached the car on the driver's side. Both appellant and Latham were armed. Denny
addressed Latham stating, "[y]ou know I know you." (Oct. 5, 2019 Tr. at 4.) Latham then
instructed appellant to search Denny and take his watch. Latham also told appellant to
No. 20AP-224                                                                                   2


"[p]op that N." Id. Appellant pulled his gun and tried to shoot, but the gun did not fire.
Appellant stepped back and fired the gun again, striking Denny in the abdomen. Appellant
and Latham fled the scene. Denny survived his injuries.
           {¶ 3} On February 13, 2019, a Franklin County Grand Jury indicted appellant of
felonious assault, a second-degree felony; aggravated robbery, a first-degree felony;
robbery, a second-degree felony; and robbery, a third-degree felony. Each carried a three-
year firearm specification for having weapons while under disability, a third-degree felony.
           {¶ 4} The trial court proceeded with a Crim.R. 11 hearing ("Rule 11"). Appellant
and his counsel signed the entry of guilty plea. The trial court requested a pre-sentence
investigation and set the matter for a sentencing hearing on January 9, 2020.
           {¶ 5} Latham chose to proceed to trial. The record indicates his trial was set to
begin in early January 2020.
           {¶ 6} On January 7, 2020, appellant filed a motion to withdraw his guilty plea
("motion to withdraw" or "motion"). The memorandum in support stated:
                   Although it is not an absolute right, [appellant’s] request to
                   withdraw a guilty plea prior to sentencing should be viewed
                   liberally by the court. The court must find that [appellant’s]
                   request is based upon some reason or justification other than
                   the whim of the [appellant]. [Appellant] asserts that the
                   credibility of the victim has come into question since entering
                   his Guilty Plea. In addition, there are other factors that have
                   become known to [appellant] that will be addressed at hearing
                   on this matter.

(Sic passim.) (Jan. 7, 2020 Mot. to Withdraw Plea of Guilty at 2.)

            {¶ 7} On January 10, 2020, the parties appeared before the trial court. The trial
court began the proceedings by stating, "[p]rior to today's hearing, counsel for [appellant]
had filed a motion to withdraw his guilty plea. I wanted to address that." (Jan. 10, 2020
Tr. at 2.) At this hearing, the trial court inquired into the claims raised in appellant's motion
to withdraw. Defense counsel explained it had come to his client's attention the charges
against Latham may be dismissed.1 Defense counsel asserted, "[m]y client feels that he is
not being treated equally here based on those -- he feels that if they are going to nolle one
case, they need to nolle both cases or take both cases to trial. My client, as you are aware,

1   It is unclear from the record whether Latham's case was ultimately dismissed.
No. 20AP-224                                                                                3


did enter a plea based on that. And the fact that we feel the credibility of the victim is an
issue at this point." (Jan. 10, 2020 Tr. at 3.) Plaintiff-appellee, State of Ohio, agreed the
victim failed to appear at Latham's January trial date and stated, "[t]he sole reason why it
was getting nolled was Mr. Taunt Denny not showing up and not responding to and
appearing here in court. That is the sole reason why this case was going to be nolled at this
point." (Jan. 10, 2020 Tr. at 4.)
       {¶ 8} Denny appeared at appellant's January 10, 2020 hearing and was addressed
by the trial court. The court impressed the importance of his continued involvement in
both cases. The trial court reserved ruling on the motion to withdraw and indicated
Latham's case "will not be dismissed." (Jan. 10, 2020 Tr. at 9.) The trial court then set both
appellant's and Latham's matters for trial on March 16, 2020, stating, "I'm going to reserve
ruling on the motion to withdraw the guilty plea. I'm going to set all these matters for
March 16, 2020 at 9:00 a.m." (Jan. 10, 2020 Tr. at 5.)
       {¶ 9} On March 16, 2020, the trial court proceeded with the final review of
appellant's motion to withdraw his plea and sentencing hearing. Defense counsel objected
with the following exchange occurring between defense counsel and the trial court:
              MR. BILLING: Your Honor, it's my understanding that we --
                           you'd already granted that motion at the last
                           hearing.
              THE COURT: I did not. I reserved ruling on that.

(Mar. 16, 2020 Tr. at 3.)

       {¶ 10} The trial court then addressed the motion to withdraw, asking the parties for
their final arguments. Appellant alleged that Denny had made conflicting statements and
his credibility was the basis for the motion. Appellee responded that, although Denny had
failed to appear for Latham's trial, he disputed any indication his story had changed.
       {¶ 11} Denny appeared at appellant's March 16 hearing. The trial court addressed
him, noting he never missed a hearing for appellant's case but had failed to consistently
participate in Latham's case. The trial court discussed its expectations for him to appear at
all matters involving both Latham's and appellant's cases moving forward. Denny agreed
he would do so. He also denied ever changing his story.
       {¶ 12} On review of appellant's motion to withdraw, the trial court stated:
No. 20AP-224                                                                               4


              I have had an opportunity to review the motion and the
              circumstances surrounding the reason for the motion to
              withdraw the guilty plea. There was some confusion and
              uncertainty about whether Mr. Denny would appear for the
              trial for Mr. Latham. And I believe that's the reason that the
              motion to withdraw the guilty plea was filed.

              Counsel for the defendant is certainly well-qualified and has
              had many cases in front of this court. However, the motion to
              withdraw the plea doesn't really state a reason why it's asked to
              be withdrawn. And you can see it. I've put it up on the -- up on
              the board here. It's just one paragraph, just restating that the
              credibility of the victim has come into question.

              The Court did conduct a full Rule 11 hearing back in September,
              advised Mr. Martin Sydnor of all of his rights. The Court did
              make sure that he understood the nature of the charges against
              him, what -- you know, what charges were being dismissed or
              reduced in exchange for his plea. The fact that he made a
              statement and obligated himself confessing to his role in the
              shooting of Mr. Denny, all of these factors weigh against
              allowing him to withdraw his plea.
(Mar. 16, 2020 Tr. at 7-8.)
       {¶ 13} Appellant's trial counsel asserted an objection and his client's intention to
appeal the ruling.
       {¶ 14} Finally, the trial court sentenced appellant to a total term of three years of
incarceration with the possibility of early release.
II. ASSIGNMENT OF ERROR
       {¶ 15} Appellant assigns the following as trial court error:
              THE TRIAL COURT ABUSED ITS DISCRETION BY
              DENYING APPELLANT'S MOTION TO WITHDRAW HIS
              GUILTY PLEA PRIOR TO SENTENCING.
III. STANDARD OF REVIEW
       {¶ 16} Under Crim.R. 32.1, a motion to withdraw a plea of guilty "may be made only
before sentence is imposed."      To withdraw a guilty plea, a defendant must show a
reasonable and legitimate basis for the withdrawal. State v. Xie, 62 Ohio St.3d 521, 527
(1992). Generally, a pre-sentence motion to withdraw a guilty plea shall be treated liberally
and freely given; however, the decision remains within the sound discretion of the trial
court. Id. at 526. There is no absolute right to withdraw a guilty plea. Id.
No. 20AP-224                                                                                 5


       {¶ 17} An appellate court cannot reverse a trial court's ruling on a motion to
withdraw a plea absent an abuse of discretion. State v. Muhumed, 10th Dist. No. 11AP-
1001, 2012-Ohio-6155, ¶ 8. Abuse of discretion is more than an error of law or judgment;
it implies the court's attitude was "unreasonable, arbitrary or unconscionable." Blakemore
v. Blakemore, 5 Ohio St.3d 217, 219 (1983).
       {¶ 18} In reviewing a trial court's decision on a pre-sentence motion to withdraw, an
appellate court must look to the particular facts and circumstances presented. State v.
Zimmerman, 10th Dist. No. 09AP-866, 2010-Ohio-4087, ¶ 13. If an appellate court finds
the trial court unjustly or unfairly denied a defendant's pre-sentence motion, then reversal
is warranted. Xie at 527.
IV. LEGAL ANALYSIS
       {¶ 19} The issue before the court is whether the trial court abused its discretion in
denying appellant's pre-sentence motion to withdraw his guilty plea. Appellant argues the
trial court abused its discretion based on three main issues: the procedure of the trial court;
the trial court's review of all factors relevant to consideration of a pre-sentence withdrawal
of a guilty plea; and inadequate weight given to appellant's alleged reasonable and
legitimate basis for the withdrawal.
       A. Procedure of the Trial Court
       {¶ 20} Appellant asserts the trial court abused its discretion when it reviewed and
ruled on appellant's motion to withdraw and proceeded with sentencing instead of trial. At
the March 16 hearing, appellant asserted he misunderstood the court and believed the
motion to withdraw was granted at the end of the January 10 hearing. Appellant's trial
counsel stated, "we are not prepared to go forward with sentencing today. It was our
understanding that this was set for trial, that the Court was going to allow him to withdraw
his plea." (Mar. 16, 2020 Tr. at 12.)
       {¶ 21} The record reflects the trial court reserved ruling on the motion to withdraw.
During the January 10 hearing, the trial court stated, "I'm going to reserve ruling on the
motion to withdraw the guilty plea. I'm going to set all these matters for March 16, 2020 at
9:00 a.m." (Jan. 10, 2020 Tr. at 5.) The trial court stated two more times at the hearing
that it was reserving ruling on the motion to withdraw. (Jan. 10, 2020 Tr. at 7, 9.)
Accordingly, as the trial court reserved ruling on appellant's motion to withdraw, it did not
No. 20AP-224                                                                                6


act unreasonably, arbitrarily, or unconscionably by reviewing and ruling on the motion and
proceeding to sentencing on March 16, 2020.
       B. Weight of Relevant Facts and Circumstances
       {¶ 22} Appellant further argues the trial court abused its discretion in its review of
all factors relevant to the consideration of the pre-sentence withdrawal of a guilty plea and
gave inadequate weight to appellant's alleged reasonable and legitimate basis for the
withdrawal. As these two issues are interrelated, we shall address them together.
       {¶ 23} In reviewing a trial court's decision regarding a defendant's pre-sentence
motion to withdraw a guilty plea, we are required to weigh a number of non-exhaustive
factors. These factors include:
              (1) whether the prosecution would be prejudiced if the plea
              were vacated; (2) whether the offender was represented by
              highly competent counsel; (3) the extent of the Crim.R. 11
              hearing; (4) whether there was a full hearing on the motion to
              withdraw the offender's guilty plea; (5) whether the trial court
              gave full and fair consideration to the motion; (6) whether the
              motion was made within a reasonable time; (7) whether the
              motion set forth specific reasons for the withdrawal; (8)
              whether the accused understood the nature of the charges and
              possible penalties; and (9) whether the accused was perhaps
              not guilty or had a complete defense to the crime.

State v. Jones, 10th Dist. No. 09AP-700, 2010-Ohio-903, ¶ 10, citing State v. Fish, 104 Ohio
App.3d 236, 240 (1st Dist.1995).
       {¶ 24} Appellant argues the trial court only addressed five of the nine factors.
Appellant admits the trial court discussed the second factor (competency of trial counsel);
the third factor (Rule 11 hearing); the fifth factor (full and fair consideration by the trial
court); the seventh factor (specific reasons for the motion); and the eighth factor
(appellant's understanding of the charges). Appellant asserts the trial court abused its
discretion by not weighing all factors set forth in Jones and also asserts the trial court did
not weigh properly the factors it did consider. Appellee asserts the trial court was not
required to address all nine factors because they comprise a non-exhaustive list and should
be treated as a balancing test.
       {¶ 25} Under Ohio law, the list of nine factors is non-exhaustive. Zimmerman at
¶ 13. No one factor is conclusive, and a court evaluating the circumstances must weigh the
No. 20AP-224                                                                                7


factors together as a balancing test when determining whether to grant a motion to
withdraw a guilty plea. Id. at ¶ 13. Additionally, " 'the weight or significance that a trial
court gives to any particular reason is within the discretion of the trial court.' " State v.
Ganguly, 10th Dist. No. 14AP-383, 2015-Ohio-845, ¶ 17, quoting State v. Watkins, 10th
Dist. No. 13AP-133, 2013-Ohio-5544, ¶ 11. As such, appellant's argument that the trial court
must discuss all nine factors lacks merit.
       {¶ 26} We now turn to appellant's broader argument, whether or not the trial court
properly considered the factors it did address and whether it made "the proper findings to
justify the decision declining Appellant's request to withdraw the guilty plea." (Appellant's
Brief at 27.)
       {¶ 27} Regarding the first factor, whether the prosecution would be prejudiced if the
plea were vacated, appellee concedes it would suffer minimal prejudice by permitting the
plea withdrawal, stating "the prosecution would not have faced much prejudice given that
[appellant] gave a complete proffer in which he admitted to shooting the victim."
(Appellee's Brief at 23.) Under Ohio law, a lack of prejudice does not mandate withdrawal
as it is only one factor a trial court must consider when making its decision. Watkins at
¶ 12. Accordingly, we review this in conjunction with the remaining eight factors.
       {¶ 28} With regard to the second factor, appellant concedes the trial court
considered whether he was represented by highly competent counsel. During the March 16
hearing, the trial court stated, "[c]ounsel for the defendant is certainly well-qualified and
has had many cases in front of this court." (Mar. 16, 2020 Tr. at 8.) Accordingly, as
appellant was represented by well-qualified counsel, appellant's representation by highly
competent counsel weighs against appellant's motion to withdraw.
       {¶ 29} With regard to the third factor, appellant admits the trial court held a Rule 11
hearing and does not otherwise challenge the Rule 11 hearing. On review of the record, we
find the trial court conducted a full Rule 11 hearing on September 9, 2019. Therefore, factor
three weighs against appellant's motion to withdraw.
       {¶ 30} With regard to the fourth factor, appellant argues the trial court "failed to
consider if an actual full hearing was held regarding the motion." (Appellant's Brief at 25.)
Under Ohio law, a trial court "must conduct a hearing to determine whether there is a
No. 20AP-224                                                                                   8


reasonable and legitimate basis for the withdrawal of the plea." Xie at 527. As one of the
most important factors, a hearing ensures a defendant has the opportunity to be heard.
       {¶ 31} The record shows the trial court provided time for not one but two oral
arguments to review the motion, holding an initial hearing on the record on January 10,
2020 and another on March 16, 2020. The trial court then allowed counsel and appellant
additional time to fully present their arguments, stating "if [the prosecution] want[s] to file
a response to the motion to withdraw a guilty plea since it just came in this week[,] * * * [g]o
ahead and file that so there's a record of it. But, you know, we are going to come back on
the 16th." (Jan. 10, 2020 Tr. at 9.) From the record and the trial court's actions, it is evident
there was a full and fair hearing which weighs against appellant's motion to withdraw.
       {¶ 32} With regard to the fifth factor, whether full and fair consideration was given
to the motion to withdraw, appellant concedes the trial court reviewed this factor.
(Appellant's Brief at 25.) The record reflects counsel for both parties provided arguments;
the trial court engaged in discussions with counsel regarding the basis for the motion to
withdraw; Denny was called to provide testimony; the trial court asked numerous
questions; and the trial court explained why it was denying the motion. Accordingly, we
find the trial court gave appellant's motion full and fair consideration. This weighs against
appellant's motion to withdraw.
       {¶ 33} With regard to the sixth factor, appellant argues, "[t]he trial court did not
determine if the motion was made in a reasonable time." (Appellant's Brief at 25.)
Appellant appeared for a Rule 11 hearing and entered his plea in September 2019.
Sentencing was then continued numerous times and finally set for January 9, 2020. On
January 7, 2020, four months after entering the plea and two days before sentencing,
appellant moved to withdraw his plea of guilty. Due to this lag and the close proximity to
appellant's sentencing hearing, we find timing weighs against appellant's motion to
withdraw.
       {¶ 34} With regard to the seventh factor, appellant argues that the trial court "did
not accurately state the specific reason" given by appellant in his motion to withdraw.
(Appellant's Brief at 26.)
       {¶ 35} While addressing appellant's reason for seeking to withdraw his plea, the trial
court stated, "the motion to withdraw the plea doesn't really state a reason why it's asked
No. 20AP-224                                                                                   9


to be withdrawn. * * * It's just one paragraph, just restating that the credibility of the victim
has come into question." (Mar. 16, 2020 Tr. at 8.) The trial court also stated, "[t]here was
some confusion and uncertainty about whether Mr. Denny would appear for the trial for
Mr. Latham. And I believe that's the reason that the motion to withdraw the guilty plea was
filed." Id. This recitation of appellant's "specific reason" aligns with appellant's present
arguments.
       {¶ 36} On appeal, appellant asserts Denny's lack of credibility was his main
motivation for filing his motion to withdraw. Appellant cites Denny's lack of cooperation
in Latham's trial as the reason he believes Denny's credibility to be at issue. Appellant
focuses on Denny's lack of cooperation, arguing the trial court indicated it "agreed and
expressed concerns" regarding Denny's conduct but failed to permit withdrawal.
(Appellant's Brief at 22.) At the January 10 hearing, the trial court stated:
              I have concerns that there's been some, you know, potential
              obstruction of justice. Possibly the fact that, you know, it
              appears to me that [Denny] has said he's not going to go
              forward on Mr. Latham but is on the codefendant, [appellant],
              is not appropriate, I think. And I'm not going to allow that to
              happen.

(Sic passim.) (Jan. 10, 2020 Tr. at 8.) Appellant asserts because the trial court recognized
the issue regarding a potential dismissal of his co-defendant's case, the court abused its
discretion when it denied his motion to withdraw. Appellant asserts this error results in
disparate treatment between his case and that of Latham's.
       {¶ 37} Appellant's specific reason for withdrawing his plea is based on a perceived
unfairness that his co-defendant's case may resolve in a manner unequal to his own.
Appellant argues, "fundamental fairness required the Court to permit withdraw because
the similarly situated codefendant was being treated differently -- his case was being
dismissed."    (Appellant's Brief at 21.)     Appellee argues the trial court ensured the
proceedings for each co-defendant were fair.
       {¶ 38} On review of the record, the trial court attempted to ensure Denny appeared
at both appellant's and Latham's proceedings. At the March 16 hearing, the trial court
addressed Denny personally, impressing the importance of his involvement by stating:
              THE COURT: Look, here's what's going to happen. We are
                         going to have a trial for [appellant] and for
No. 20AP-224                                                                               10


                         George Latham on March 16, 2020, at 9:00
                         a.m. If your ass isn't here that day --
              MR. DENNY: I'll be here.
              THE COURT: I'm locking you up. All right?

(Jan. 10, 2020 Tr. at 6.) At the March 16 hearing, the trial court noted the likelihood of
Latham's trial being continued and ordered Denny to appear for the trial date again, stating,
"[a]nd if you are not here, I'm going to have you arrested." (Mar. 16, 2020 Tr. at 6.)
       {¶ 39} We find the trial court did not treat Latham's case differently than appellant's
case; rather, the trial court attempted to ensure the victim appeared for each of the
defendants' cases. Appellant does not argue selective prosecution, nor do we think it
applies here. Appellant has not cited to any case law, nor has our research discovered any,
supporting the proposition that potential different resolutions of cases involving co-
defendants constitutes disparate treatment. Therefore, we disagree with appellant that the
trial court engaged in disparate treatment.
       {¶ 40} As the trial court correctly identified appellant's specific reason for seeking
withdrawal and that specific reason was alleviated by the actions of the trial court, we find
the seventh factor weighs against appellant's motion to withdraw.
       {¶ 41} With regard to the eighth factor, appellant concedes the trial court considered
whether the accused understood the nature of the charges and possible penalties. At the
March 16 hearing, the trial court said, "[t]he Court did make sure that [appellant]
understood the nature of the charges against him, what -- you know, what charges were
being dismissed or reduced in exchange for his plea." (Mar. 16, 2020 Tr. at 8.) Accordingly,
the trial court's consideration of the eighth factor, whether appellant understood the nature
of the charges and possible penalties, weighs against appellant's motion to withdraw.
       {¶ 42} Finally, with regard to the ninth factor, appellant argues the trial court did
not consider whether appellant had a complete defense to the crime. The ninth factor
pertains to "whether the accused was perhaps not guilty or had a complete defense to the
crime." (Emphasis added.) Jones at ¶ 10. Appellant states, "[t]he trial court must consider
if Appellant had a complete defense to the charge." (Appellant's Brief at 26.) Appellant
provides no law to support his contention that the trial court must consider both whether
appellant was guilty and whether appellant had a complete defense to the charge, nor have
we found any.
No. 20AP-224                                                                                 11


       {¶ 43} Appellee asserts the trial court addressed the ninth factor when it assessed
his confession. At the March 16 hearing, the trial court stated appellant "made a statement
and obligated himself confessing to his role in the shooting of Mr. Denny." (Mar. 16, 2020
Tr. at 8.) Based on this statement, we agree with appellee that the trial court sufficiently
considered the ninth factor. The plain language of this factor does not require the trial court
to address both whether the accused was guilty and whether appellant had a complete
defense to the charge. The trial court's review of appellant's confession and guilt fulfills the
ninth factor. Accordingly, we find appellant's confession to shooting Denny weighs against
his motion to withdraw.
       {¶ 44} Based on the foregoing, we find a majority of the factors weigh against
appellant's motion to withdraw his guilty plea. As such, we find the trial court properly
reviewed all relevant factors and gave adequate weight to appellant's alleged reasonable
and legitimate basis for the withdrawal and did not abuse its discretion in denying
appellant's motion to withdraw. Appellant's sole assignment of error is overruled.
V. CONCLUSION
       {¶ 45} Based on the foregoing, appellant's sole assignment of error is overruled, and
we affirm the judgment of the Franklin County Court of Common Pleas.
                                                                         Judgment affirmed.
                        BEATTY BLUNT and MENTEL, JJ., concur.
                                 _____________